Citation Nr: 0528153	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  94-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 

INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  He had additional service in the Naval Reserve prior 
to 1990. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2004, the Board remanded the claim for procedural 
development.  As the requested development has been 
completed, the case is now ready for appellate review by the 
Board. 


FINDING OF FACT

The service-connected disabilities of the knees, which have a 
combined disability rating of 80 percent, render the veteran 
unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2005). 

DUE PROCESS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

In light of the favorable disposition of the claim, any 
deficiency in the timing or content of the VCAA notice has 
not prejudiced the veteran's claim, and the Board is deciding 
the appeal without further VCAA compliance. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual and Procedural Background 

Service department medical records, dating from 1980 to 1990, 
list the veteran's usual occupation as a mechanic.  The 
veteran was separated from his period of active duty because 
of disability due to a meniscus tear of the left knee and 
arthritis in each knee. 

After service, in a March 1993 rating decision, the RO 
granted service connection for right and left knee 
disabilities.  After the veteran disagreed with the initial 
ratings, following the grant of service connection, the RO 
assigned staged ratings for the arthritis or degenerative 
joint disease of the right knee and a 20 percent rating for 
arthritis or degenerative joint disease of left knee. 

The right knee is currently rated as 60 percent disabling for 
a total knee replacement, and the left knee is rated 20 
percent disabling for arthritis or degenerative joint 
disease.  The combined rating is 80 percent. 

On VA examination in October 1997, the examiner reported that 
the veteran was employed as a maintenance supervisor and that 
the job required some physical work. 

Private medical records, dated in August 1998, disclose that 
the veteran had a total right knee replacement in November 
1997.  

Records of the Social Security Administration (SSA) show that 
in 1998 the veteran was found to be disabled as of November 
1997 due to rheumatoid arthritis, inflammatory 
polyarthropathies, and affective disorder.  The medical 
evidence supporting the decision included a psychiatrist's 
opinion that the major source of the veteran's disability was 
orthopedic (October 1998).  The functional assessment of the 
veteran's orthopedic problems, right and left knee disability 
and back pain, was the ability to tolerate sedentary 
activities with frequent breaks for position changes 
(September 1998).  As for the right knee, a physician stated 
that if the veteran's job involved kneeling, the veteran 
would have to find a different line of work (April 1998). 

On VA examination in March 1999, the examiner reported that 
the veteran had not worked since his total right knee 
replacement.  The pertinent findings were limited range of 
motion in each knee, quadriceps atrophy with decreased 
strength of the right knee, decreased gait speed, slightly 
impaired tandem gait, and decreased endurance for prolonged 
standing or walking. 

VA records disclose that, in February 2000, history included 
a total right knee replacement and a surgically repaired left 
knee.  The veteran had no current arthritic symptoms or pain. 

In August 2000 at a hearing on an unrelated matter, the 
veteran testified that he had not worked since his total knee 
replacement because of a lack of mobility. 

In January 2005, the veteran reported that he became too 
disabled to work in 1996, when he was working in maintenance.  
He reported that he had a high school education.  

Criteria 

A total disability rating for compensation based on 
individual unemployability may be assigned where the combined 
schedular rating for the service-connected disabilities is 
less than 100 percent and when it is found that such 
disabilities are sufficient to render the veteran 
unemployable.  If there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more with a combined rating of 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

Analysis 

The record shows that the veteran has a combined rating of 80 
percent for two service-connected disabilities and one of the 
disabilities is rated 60 percent, which exceed the threshold 
percentage requirements of 38 C.F.R. § 4.16 in order to be 
considered for a total disability rating.  

The remaining question is whether the service-connected 
disabilities render the veteran unemployable.  

The record shows that the veteran has not worked since a 
total knee replacement for his service-connected right knee 
in November 1997.  He has been found to be disabled by the 
Social Security Administration since November 1997, which 
coincides with the time of his total knee replacement.  After 
the total knee replacement, the major source of the veteran's 
disability has been orthopedic, rather psychiatric as 
expressed by a psychiatrist, who had examined the veteran in 
conjunction with his Social Security claim.  As for the 
orthopedic problems, while back pain, a nonservice-connected 
disability, has been included, the service-connected 
disabilities, primarily the right knee, prevent the veteran 
from performing activities, requiring mobility, such as 
kneeling, or prolonged walking or standing. 

While there is evidence that the veteran is capable of 
sedentary activities, where as here the veteran's only 
employment experience is manual-type work, and as he no 
longer has the mobility to do such work because of his 
service-connected disabilities, the veteran is unable to 
follow a substantially gainful occupation as a result of 
service-connected disabilities given his work experience and 
educational and vocational background. 

                                                                                             
(Continued on next page)




ORDER

A total disability rating for compensation on the basis of 
individual unemployability is granted, subject to regulations 
controlling the monetary payment of benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


